United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 3, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50316
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARK VAN GOETZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:04-CR-49-1
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Mark Van Goetz was convicted following a bench trial on

stipulated evidence of attempt to manufacture methamphetamine;

possession with intent to distribute methamphetamine; carrying a

firearm during drug trafficking; and being a felon in possession

of a firearm.   The district court determined Goetz was a career

offender and sentenced him to 60 months of imprisonment for

carrying a firearm during drug trafficking and to 120 months of

imprisonment on the other counts.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50316
                                 -2-

     Goetz argues that the district court erred in denying his

pretrial motion to suppress the evidence.    Viewing the evidence

in the light most favorable to the Government, we review the

district court’s ruling following a suppression hearing under the

clearly erroneous standard for findings of fact and de novo for

questions of law.    United States v. Inocencio, 40 F.3d 716, 721

(5th Cir. 1994).    Goetz argues that the arresting officers,

members of a Fugitive Task Force comprised of deputy United

States marshals and state and local law enforcement officers, did

not have authority under federal or state law to arrest him

without a Texas arrest warrant based on a California parole-

violation warrant.

     Assuming without deciding that the task force members did

not have authority under either the California warrant or under

federal law to arrest Goetz, we conclude they had such authority

under Texas law.    Texas state peace officers and United States

marshals and deputy marshals acting as private persons may arrest

a person “without a warrant upon reasonable information that the

accused stands charged in the courts of a State with a crime

punishable by death or imprisonment for a term exceeding one

year.”   TEX. CODE CRIM. PRO. art. 51.13, § 14 (West 2005) (Uniform

Criminal Extradition Act); see United States v. Johnson, 815 F.2d
309, 313 (5th Cir. 1987) (addressing secret service agents’

authority to arrest under art. 51.13, § 14, as private persons).

The record shows that the task force members had such reasonable
                           No. 05-50316
                                -3-

information.   When they arrested Goetz, the task force members

had information from Deputy Marshal Casson that Goetz was wanted

on a California parole warrant for a felony offense and that

California would seek extradition if Goetz was arrested.    Deputy

Casson had personally confirmed this information through the

National Crime Information Center (NCIC).   “[T]he cases uniformly

recognize that NCIC printouts are reliable enough to form the

basis for the reasonable belief which is needed to establish

probable cause.”   United States v. McDonald, 606 F.2d 552, 553-54

(5th Cir. 1979).   Deputy Casson also confirmed by talking with

California authorities that a warrant for Goetz’s arrest for a

parole violation on a felony conviction existed and, based on the

official’s use of the term “years,” believed that Goetz faced

imprisonment exceeding one year.    Thus, the task force officers

were authorized under Texas law to arrest Goetz without a

warrant.

     The Government construes Goetz’s brief as arguing that the

arrest was in violation of the second part of article 51.13,

§ 14, because the task force members did not take him before a

Texas magistrate after his arrest, that the arrest violated the

Fourth Amendment because the officers did not have a physical

copy of the California warrant when they arrested Goetz, and that

the arrest violated Texas law because California did not seek his

extradition until after the fact.   If Goetz did raise these

arguments, he did not brief them adequately, and we do not
                            No. 05-50316
                                 -4-

address them.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993) (issues not briefed adequately are waived); see United

States v. Flores, 63 F.3d 1342, 1374 n.36 (5th Cir. 1995)

(applying this rule in direct criminal appeal); United States v.

Valdiosera-Godinez, 932 F.2d 1093, 1099 (5th Cir. 1991) (direct

criminal appeal, issues not raised or briefed are waived).

     Goetz does not argue and, similarly, has waived any argument

that the arrest violated the Fourth Amendment because the

officers lacked probable cause to arrest him.    The district court

did not err in denying the motion to suppress, and Goetz’s

conviction is AFFIRMED.

     Goetz argues that he is not a career offender within the

meaning of U.S.S.G. § 4B1.1 (2003) because one of the

convictions, an assault-offense conviction for which he was

sentenced in 1986, occurred more than 15 years prior to the

instant offense and he was not incarcerated on this conviction

within that 15-year period.   We review the district court’s

interpretation and application of the sentencing guidelines de

novo and its factual findings for clear error.    United States v.

Angeles-Mendoza, 407 F.3d 742, 746-47 (5th Cir. 2005).   As the

party who sought the career offender enhancement, the Government

had the burden of proving by a preponderance of the evidence that

the enhancement was warranted.   United States v. Alfaro, 919 F.2d
962, 965 (5th Cir. 1990).
                           No. 05-50316
                                -5-

     Both parties agree that for the purpose of § 4B1.1, a

defendant must have two prior felony convictions for crimes of

violence or controlled substance offenses which resulted in the

defendant being incarcerated during the 15-year period before the

commission of the instant offense.   See U.S.S.G. §§ 4A1.2(e)(1),

4A1.1, comment. (n.1).   After reviewing Government Exhibit 1,

which listed Goetz’s California convictions and sentences and the

“dates delivered/returned to institution, paroled/reparoled,” the

district court found that the dates Goetz was delivered or

returned to prison and paroled or re-paroled all related to the

assault offense.

     This finding is not supported by a preponderance of the

evidence and is clearly erroneous.   The same “dates delivered”

section set forth under the paragraph describing the 1986

assault-offense conviction and sentence are referenced with a

“same as above” with regard to convictions and sentences for a

1986 theft, a 1988 drug possession, and a 1989 vehicle theft.

Except for the original revocation of the probation term imposed

in 1983 which resulted in the three year sentence being imposed

on the assault offense in 1986, Exhibit 1 does not mention any

other parole revocation.   Exhibit 1 does not show whether or to

what extent, when Goetz committed a new crime while on parole, he

was required to serve the remainder of the assault-offense

sentence before serving the new sentence.   Nothing in the record

shows that any time was “served” on Goetz’s 1986 assault
                           No. 05-50316
                                -6-

conviction after February 25, 1989, or that the 1986 sentence

“resulted in the defendant’s being incarcerated” during the 15-

year period.   See U.S.S.G. § 4A1.2(e).

     The Government does not assert that Goetz has any other

qualifying convictions for the purpose of U.S.S.G. § 4B1.1(a).

Accordingly, Goetz does not have the two prior felony convictions

required by § 4B1.1(a) to support the determination that he is a

career offender.   The district court misapplied this guideline,

and Goetz’s sentence as a career offender is VACATED and his case

is REMANDED for resentencing.

     CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED.